NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RANDY MICHAEL KI’HEEM MOORE,                    No. 21-15156

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01418-JAT-CDB

 v.
                                                MEMORANDUM*
UNKNOWN PARTY, Inmate Legal Support
Specialist S/N B1300; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Pretrial detainee Randy Michael Ki’Heem Moore appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an

access-to-courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
447 (9th Cir. 2000). We affirm.

       The district court properly dismissed Moore’s access-to-courts claim

because Moore failed to allege facts sufficient to demonstrate that he suffered an

actual injury. See Lewis v. Casey, 518 U.S. 343, 349-53 (1996) (elements of an

access-to-courts claim and actual injury requirement); see also Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally,

a plaintiff must present factual allegations sufficient to state a plausible claim for

relief).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                           2                                     21-15156